Order entered August 13, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00591-CR
                                     No. 05-15-00604-CR

                              KEVIN RAY WINGO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-62425-Q, F15-70088-Q

                                           ORDER
       The Court GRANTS appellant’s August 10, 2015 motion to extend time to file his brief.

We ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE